Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
3, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 3, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00075-CV
____________
 
IN RE JOSE ANTONIO SORIANO, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 21, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator complained of the trial court=s November 18, 2004, order, denying
relator=s joint election with his
co-defendant regarding order of trial settings, and setting trial for relator
first.  Relator asserted that the trial
court had violated a ministerial duty by not following the joint election as to
order of trial.




On February 22, 2005, the State responded to relator=s petition.  The State noted that, on February 22, 2005,
it had filed a motion with the trial court, asking the court to withdraw the
order of which relator complains.  The
trial court granted the State=s motion on February 22, 2005, and withdrew its November 18,
2004, order, and ordered that the trial of defendant Arrambide precede the
trial of relator.  
Because relator has now received the relief he sought in his
petition, relator=s request for mandamus relief is moot.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 3, 2005.
Panel consists of
Justices Anderson, Hudson, and Frost.